Title: From George Washington to Colonel Richard Butler, 18 January 1780
From: Washington, George
To: Butler, Richard


          
            Dr
            Hd Qrs Morristown 18 Jany 1780
          
          I have received your letter of the 13th—and am happy to find that you have been so successful in your mission. I did not doubt the willingness of the good people to help us to the extent of their abilites, and their ready compliance confirms me in my opionion. I am much indebted to Colonl Taylor for his exertions on this occasion.
          You will forward to Morristown, as soon as it can be effected one thousand bushels of wheat and what Indian corn may be collected or what you shall collect. I am &.
        